DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 10 and 19 are amended
Claims 10 and 12-27, now renumbered 1-17, are pending.
	
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerrit Winkel on May 28, 2021.

6.	CLAIMS:
Please amend claims as follows:10. (Currently Amended) A subscriber identity module (eUICC),
comprising profiles, stored in a non-transitory memory, for the utilization of a mobile terminal in mobile communication networks, wherein the profiles comprise at least a first profile and at least a second profile, of which the second profile (Pr1, Pr2) is devised as an active profile,
the subscriber identity module devised to receive and to process an authentication command (AUTHENTICATE) parameterized with a network parameter (P2), and as a result of this to compute authentication data for a mobile communication network determined by a network value of the network parameter (P2),
wherein the first profile is designed as a root profile (PrR) which in a normal state of the subscriber identity module is in an inactive state, and which is devised to be activated for a duration of processing of an authentication command (AUTHENTICATE) received at the subscriber identity module., said authentication command being specially parameterized for the root profile (PrR) with a predefined specific root value 

comprising profiles, stored in a non-transitory memory, for the utilization of a mobile terminal in mobile communication networks, wherein the profiles comprise at least a first profile and at least a second profile, of which the second profile (Prl, Pr2) is devised as an active profile,
the subscriber identity module devised to receive and to process an authentication command (AUTHENTICATE) parameterized with a network parameter (P2), and as a result of this to compute authentication data for a mobile communication network determined by a network value of the network parameter (P2),
wherein the first profile is designed as a root profile (PrR) which in a normal state of the subscriber identity module is in an inactive state, and which is devised to be activated in
response to an authentication command (AUTHENTICATE) received at the subscriber identity module said authentication command being specially parameterized for the root profile (PrR) with a predefined specific root value 



Response to Arguments
7.	Applicant’s arguments filed on December 3, 2020 have been fully considered and they are persuasive.

Allowable Subject matter
8.	Claims 10 and 12-27 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 10 and 19 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-10 of the remarks filed on April 1, 2020. The prior art of record do not teach a first profile as a root profile that remains activated during processing of an authentication command received at a subscriber identity module, wherein the command is preconfigured with parameters specifically for a root profile having a root value that’s activated during a change-over-period, wherein an initial second active profile is deactivated for a period of time (i.e. change-over-period) after which, the second profile is automatically activated and a first profile is automatically deactivated. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Chen(NFC Mobile Transactions and Authentication based on GSM Network) discloses using GSM architecture and SIM authentication employing GSM cryptographic primitives. However, Chen does not teach a first profile as a root profile that remains activated during processing of an authentication command received at a subscriber identity module, wherein the command is preconfigured with parameters specifically for a root profile having a root value that’s activated during a change-over-period, wherein an initial second active profile is deactivated for a period of time (i.e. change-over-period) after which, the second profile is automatically activated and a first profile is automatically deactivated. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/David J Pearson/Primary Examiner, Art Unit 2438